  Case 3:18-cv-00161-N Document 105 Filed 05/14/20                  Page 1 of 2 PageID 5161



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ESCORT INC.,
                             Plaintiff,
 v.
                                                        Case No. 3:18-cv-161-N
 UNIDEN AMERICA CORPORATION,

                             Defendant.



       PLAINTIFF ESCORT INC.’S OPPOSITION TO DEFENDANT’S MOTION
          TO STRIKE PORTIONS OF PHILIP GREEN’S EXPERT REPORT

       Escort and Uniden are competitors in the GPS-enabled radar detector market, making

probable lost profits, including price erosion, an appropriate measure of damages in this case.

Uniden does nothing by its motion and supporting brief except express disagreement with the

facts that underpin Mr. Green’s lost sales and price erosion opinions and calculations. Such

disagreements are best left to the jury. For these reasons, and those set forth in Escort’s

accompanying memorandum of law, Uniden’s motion should be denied in all respects.

DATED: May 14, 2020

                                                      Respectfully submitted,

                                                      /s/ Edward R. Nelson III
                                                      Edward R. Nelson III
                                                      ed@nbafirm.com
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      3131 W. 7th Street, Suite 300
                                                      Fort Worth, Texas 76107
                                                      P. 817-377-9111

                                                      Timothy E. Grochocinski
                                                      tim@nbafirm.com
                                                      Joseph P. Oldaker
                                                      joseph@nbafirm.com
                                                      NELSON BUMGARDNER ALBRITTON PC
 Case 3:18-cv-00161-N Document 105 Filed 05/14/20                  Page 2 of 2 PageID 5162



                                                     15020 S. Ravinia Ave., Suite 29
                                                     Orland Park, Illinois 60462
                                                     P. 708-675-1974

                                                     COUNSEL FOR PLAINTIFF
                                                     ESCORT INC.




                                CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served on counsel for all parties of record on
May 14, 2020 via the Court’s CM/ECF system.


                                                     /s/ Edward R. Nelson III




                                                2
